

	

		II

		109th CONGRESS

		2d Session

		S. 2487

		IN THE SENATE OF THE UNITED STATES

		

			March 31, 2006

			Mr. Craig (for himself,

			 Ms. Stabenow, Mrs. Murray, Mr.

			 Crapo, Mr. Santorum, and

			 Mr. Levin) introduced the following bill;

			 which was read twice and referred to the Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To ensure an abundant and affordable supply of highly

		  nutritious fruits, vegetables, and other specialty crops for American consumers

		  and international markets by enhancing the competitiveness of United

		  States-grown specialty crops.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 TitleThis Act may be cited as the Specialty Crops Competition Act of

			 2006.

			(b)Table of

			 ContentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings and purpose.

					Sec. 3. Definitions.

					TITLE I—MARKETING

					Sec. 101. Implementation of food safety programs under

				marketing orders.

					Sec. 102. Increase in maximum amount of assistance authorized

				under tree assistance program.

					Sec. 103. Fruit and vegetable market news

				allocation.

					TITLE II—SPECIALTY CROP GRANTS AND LOANS

					Sec. 201. Grants to States to enhance competitiveness of

				specialty crops.

					Sec. 202. Operating loans.

					Sec. 203. Increased purchases of fruits, vegetables, and

				specialty crops.

					TITLE III—INTERNATIONAL TRADE

					Sec. 301. Foreign market access study and strategy

				plan.

					Sec. 302. Technical assistance for specialty crops.

					Sec. 303. Animal and Plant Health Inspection

				Service.

					Sec. 304. Protection of intellectual property rights in plants

				and plant-derived material.

					Sec. 305. Plant patents.

					TITLE IV—SPECIALTY CROP RESEARCH AND GRANTS

					Sec. 401. Transfer of administration and funding of Office of

				Pest Management Policy.

					Sec. 402. National specialty crops development initiative grant

				program.

					Sec. 403. Mechanized harvesting for production and processing

				methods.

					TITLE V—INVASIVE PEST RESEARCH AND DISEASE RESPONSE

					Sec. 501. Foreign invasive pests and diseases.

					Sec. 502. Emergency response Fund.

					Sec. 503. Independent scientific advice for Animal and Plant

				Health Inspection Service.

					Sec. 504. Food safety initiatives.

					Sec. 505. Clean plant network.

					TITLE VI—CONSERVATION

					Sec. 601. Elimination of limitation on adjusted gross income

				from eligibility requirements for environmental quality incentives

				program.

					Sec. 602. Sustainability practices.

				

			2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)a secure domestic

			 food supply is a national security imperative for the United States;

				(2)a competitive

			 specialty crop industry in the United States is necessary for the production of

			 an abundant, affordable supply of highly nutritious fruits, vegetables, and

			 other specialty crops (including nursery crops, floriculture, and low-growing

			 dense perennial turfgrass sod), which are vital to the health and well-being of

			 all Americans;

				(3)increased

			 consumption of specialty crops will provide tremendous health and economic

			 benefits to both consumers and specialty crop growers;

				(4)specialty crop

			 growers believe that there are numerous areas of Federal agriculture policy

			 that could be improved to promote increased consumption of specialty crops and

			 increase the competitiveness of producers in the efficient production of

			 affordable specialty crops in the United States;

				(5)as the

			 globalization of markets continues, it is becoming increasingly difficult for

			 United States producers to compete against heavily subsidized foreign producers

			 in both the domestic and foreign markets; and

				(6)United States

			 specialty crop producers continue to face serious tariff and non-tariff trade

			 barriers in many export markets.

				(b)PurposeIt

			 is the purpose of this Act to make necessary changes in and additions to

			 Federal agricultural policy to accomplish the goals of increasing specialty

			 crop consumption and improving the competitiveness of United States specialty

			 crop producers.

			3.DefinitionsIn this Act:

			(1)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			(2)Specialty

			 crop

				(A)In

			 generalThe term specialty crop means each

			 agricultural crop produced in the United States.

				(B)ExclusionsThe

			 term specialty crop does not include wheat, feed grains, oilseeds,

			 cotton, rice, peanuts, sugar, dry peas, lentils, chickpeas, and tobacco.

				(3)StateThe

			 term State means—

				(A)each of the

			 several States of the United States;

				(B)the Commonwealth

			 of Puerto Rico;

				(C)Guam;

				(D)American Samoa;

			 and

				(E)the United States

			 Virgin Islands.

				(4)State

			 department of agricultureThe term State department of

			 agriculture means the agency, commission, or department of a State

			 government responsible for protecting and promoting agriculture in the

			 State.

			IMARKETING

			101.Implementation

			 of food safety programs under marketing ordersSection 8c(7) of the Agricultural Adjustment

			 Act (7 U.S.C. 608c(7)), reenacted with amendments by the Agricultural Marketing

			 Agreement Act of 1937, is amended—

				(1)by redesignating

			 subparagraphs (C) and (D) as subparagraph (D) and (E), respectively; and

				(2)by inserting

			 after subparagraph (B) the following new subparagraph (C):

					

						(C)In the case of an order relating to a

				specialty crop (as defined in section 3 of the Specialty Crops Competitiveness

				Act of 2004), authorizing the implementation of food safety programs, such as

				good agricultural and manufacturing practices, ISO 9000 standards, and Hazard

				Analysis of Critical Control Points programs, designed to enhance the safety of

				the specialty crop and products derived from specialty

				crops.

						.

				102.Increase in

			 maximum amount of assistance authorized under tree assistance

			 programSection 10204(a) of

			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8204(a)) is

			 amended by striking $75,000 and inserting $150,000

			 annually.

			103.Fruit and

			 vegetable market news allocation

				(a)In

			 generalThe Secretary, acting

			 through the Administrator of the Agricultural Marketing Service, shall use

			 $9,000,000 of funds of the Commodity Credit Corporation during fiscal year 2007

			 to carry out market news activities to provide timely price information of

			 United States fruits and vegetables in the United States.

				(b)Future

			 fundingSubsequent to fiscal year 2007, funding for the

			 activities described in subsection (a) shall be annually indexed for

			 inflation.

				IISPECIALTY CROP

			 GRANTS AND LOANS

			201.Grants to

			 States to enhance competitiveness of specialty crops

				(a)Availability

			 and Purpose of Grants

					(1)In

			 generalFor each of fiscal years 2007 through 2009, the Secretary

			 shall make a grant under this section to each State that submits an application

			 for a grant for that fiscal year in accordance with the terms and conditions

			 established under paragraph (4).

					(2)Use of grant

			 fundsThe grant funds shall be used by the State department of

			 agriculture solely to enhance the competitiveness of United States specialty

			 crops.

					(3)Maintenance of

			 effortThe State shall provide assurances to the Secretary that

			 funds provided to the State under this section will be used only to supplement,

			 not to supplant, the amount of Federal, State, and local funds otherwise

			 expended in support of specialty crops and specialty crop producers in the

			 State.

					(4)Terms and

			 conditionsNot later than 180 days after the date of enactment of

			 this Act for fiscal year 2006 and before commencement of each of fiscal years

			 2007 through 2009, the Secretary shall establish terms and conditions for the

			 submission of grant applications for that fiscal year.

					(b)Amount

					(1)In

			 generalSubject to paragraphs (2) and (3), the amount of the

			 grant for a fiscal year to a State under this section shall bear the same ratio

			 to the total amount made available under subsection (e) for that fiscal year

			 as—

						(A)the value of

			 specialty crop production in the State during the preceding calendar year;

			 bears to

						(B)the value of

			 specialty crop production during that calendar year in all those States

			 submitting applications for a grant for that fiscal year.

						(2)Minimum grant

			 amountExcept as provided in paragraph (3), at a minimum, each

			 eligible State shall receive $3,000,000 per fiscal year as a grant under this

			 section.

					(3)LimitationNo

			 State shall receive more than $15,000,000 of the combined amount from paragraph

			 (1) and paragraph (2) for any fiscal year in which this Act applies.

					(4)Availability of

			 funds

						(A)In

			 generalAny funds remaining after allocations are made under

			 paragraphs (2) and (3) shall be available on a competitive basis to any State

			 department of agriculture that submits an application to the Secretary.

						(B)CriteriaThe

			 Secretary shall—

							(i)establish

			 criteria for review of applications submitted under subparagraph (A);

			 and

							(ii)award funds to

			 applicants that best fulfill the criteria.

							(c)Grant

			 Expenditure Priorities

					(1)In

			 generalIt is the intent of Congress that specialty crop

			 producers, organizations, and commissions should primarily benefit from the

			 disposition of grant funds under this section.

					(2)EligibilityTo

			 be eligible to receive a grant under this section, a State department of

			 agriculture shall conduct at least 1 public hearing, or provide some other

			 method for public comment, to obtain the advice and opinion of specialty crop

			 producers, organizations, and commissions in the State regarding the use of

			 grant funds.

					(3)ConsiderationThe

			 Secretary shall ensure that a State department of agriculture considers the

			 advice and opinions received under paragraph (2) when making decisions about

			 the use of grant funds.

					(d)Use of

			 Commodity Credit CorporationThe Secretary shall use $200,000,000

			 of funds of the Commodity Credit Corporation during each of fiscal years 2007

			 through 2009 to carry out this section.

				202.Operating

			 loansSection 313(a)(1) of the

			 Consolidated Farm and Rural Development

			 Act (7 U.S.C. 1943(a)(1)) is amended—

				(1)by inserting

			 (or, if the borrower is a producer of a specialty crop (as defined in

			 section 3 of the Specialty Crops Competition

			 Act of 2006), $500,000) after $200,000;

			 and

				(2)by inserting

			 (or, if the borrower is a producer of a specialty crop (as so defined),

			 $1,500,000) after $700,000.

				203.Increased

			 purchases of fruits, vegetables, and specialty cropsSection 10603(a) of the Farm Security and

			 Rural Investment Act of 2002 (7 U.S.C. 612c–4(a)) is amended—

				(1)by striking

			 Of the funds and inserting the following:

					

						(1)In

				generalOf the

				funds

						;

				(2)in paragraph (1)

			 (as designated by paragraph (1)), by striking shall use not and

			 inserting shall use, in addition to an amount equal to the amount used

			 for fiscal year 2001, not; and

				(3)by adding at the

			 end the following:

					

						(2)No effect on

				other purchasesThe purchase of additional fruits, vegetables,

				and other specialty food crops under paragraph (1) shall not decrease,

				displace, or otherwise affect any purchase by the Secretary or any agency or

				entity of fruits, vegetables, or other

				commodities.

						.

				IIIINTERNATIONAL

			 TRADE

			301.Foreign market

			 access study and strategy plan

				(a)Definition of

			 Uruguay Round AgreementsIn this section, the term Uruguay

			 Round Agreements includes any agreement described in section 101(d) of

			 the Uruguay Round Agreements Act (19 U.S.C. 3511(d)).

				(b)StudyThe

			 Comptroller General of the United States shall study—

					(1)the extent to

			 which United States specialty crops have or have not benefitted from any

			 reductions of foreign trade barriers, as provided for in the Uruguay Round

			 Agreements; and

					(2)the reasons why

			 United States specialty crops have or have not benefitted from such

			 trade-barrier reductions.

					(c)Strategy

			 PlanThe Secretary shall prepare a foreign market access strategy

			 plan based on the study in subsection (b), to increase exports of specialty

			 crops, including an assessment of the foreign trade barriers that are

			 incompatible with the Uruguay Round Agreements and a strategy for removing

			 those barriers.

				(d)ReportNot

			 later than 1 year after the date of enactment of this Act—

					(1)the Comptroller

			 General shall submit to Congress a report that contains the results of the

			 study; and

					(2)the Secretary

			 shall submit to Congress the strategy plan.

					302.Technical

			 assistance for specialty crops

				(a)In

			 generalSection 3205 of the

			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is

			 amended—

					(1)in subsection

			 (d)—

						(A)by striking

			 (d) Funding.—For and all that follows through

			 $2,000,000 and inserting the following:

							

								(e)Funding

									(1)In

				generalFor each of fiscal years 2007 through 2009, the Secretary

				shall make available $10,000,000

									;

				and

						(B)by adding at the

			 end the following:

							

								(2)Carryover of

				unobligated fundsIn a case in which the total amount of funds or

				commodities made available under paragraph (1) for a fiscal year is not

				obligated in that fiscal year, the Secretary shall make available in the

				subsequent fiscal year an amount equal to—

									(A)the amount made

				available for the fiscal year under paragraph (1); plus

									(B)the amount not

				obligated in the previous fiscal year.

									;

				and

						(2)by inserting

			 after subsection (c) the following:

						

							(d)PetitionA

				participant in the program may petition the Secretary for an extension of a

				project that exceeds, or will exceed, applicable time

				restrictions.

							.

					303.Animal and

			 Plant Health Inspection Service

				(a)In

			 GeneralThe Secretary shall establish in the Animal and Plant

			 Health Inspection Service of the Department of Agriculture, the Sanitary and

			 Phytosanitary Export Petition Division for the sole purpose of processing

			 petitions that are submitted to that Service for reducing sanitary and

			 phytosanitary trade barriers in export markets.

				(b)Staff and

			 SupportThe Division shall be adequately staffed and supported by

			 resources necessary to manage the work associated with petitions described in

			 subsection (a).

				(c)Elimination of

			 BacklogNot later than 5 years after the date of enactment of

			 this Act, the Secretary shall eliminate the backlog of the petitions in

			 existence on the date of enactment of this Act.

				304.Protection of

			 intellectual property rights in plants and plant-derived material

				(a)EstablishmentThe

			 Secretary shall establish an office in the Department of Agriculture for the

			 sole purpose of encouraging the development and protection of intellectual

			 property rights in plants and material derived from plants.

				(b)DutiesThe

			 office shall be an advocate for the interests of United States producers of

			 specialty crops—

					(1)before the Office

			 of Patents, Trademarks, and Copyrights of the Department of Commerce and other

			 Federal agencies; and

					(2)in international

			 governmental and nongovernmental organizations dealing with intellectual

			 property rights.

					305.Plant

			 patents

				(a)Essentially

			 Derived PlantSection 100 of title 35, United States Code, is

			 amended by adding at the end the following:

					

						(f)The term

				essentially derived plant means a plant that—

							(1)is predominantly

				derived from another plant (referred to in this paragraph as the initial

				plant) or from a plant that is predominantly derived from the initial

				plant, while retaining the expression of the essential characteristics that

				result from the genotype of the initial plant;

							(2)is clearly

				distinguishable from the initial plant; and

							(3)except for

				differences that result from the act of derivation, conforms to the initial

				plant in the expression of the essential characteristics that result from the

				genotype of the initial

				plant.

							.

				(b)NoveltySection

			 162 of title 35, United States Code, is amended—

					(1)by striking the

			 section heading and inserting the following:

						

							162.

				Description, claim,

				novelty

							;

					(2)in the first

			 undesignated paragraph, by striking No plant and inserting the

			 following:

						

							(a)DescriptionNo

				plant

							;

					(3)in the second

			 undesignated paragraph, by striking The claim and inserting the

			 following:

						

							(b)ClaimThe

				claim

							;

				and

					(4)by adding at the

			 end the following:

						

							(c)Novelty

								(1)In

				generalExcept as provided in paragraph (2), no plant patent

				application shall be denied, nor shall any issued plant patent be invalidated,

				on the grounds that the invention was sold or otherwise disposed of.

								(2)ExceptionsParagraph

				(1) shall not apply if—

									(A)more than 1 year

				prior to the date of the application for patent in the United States, the

				invention was sold or otherwise disposed of to other persons in the United

				States, by or with the consent of the inventor or discoverer, or the successor

				in interest of the inventor or discoverer, for purposes of exploitation of the

				invention;

									(B)more than 4 years

				prior to the date of the application for patent in the United States, the

				invention was sold or otherwise disposed of to other persons in a foreign

				country, by or with the consent of the inventor or discoverer, or the successor

				in interest of the inventor or discoverer, for purposes of exploitation of the

				invention; or

									(C)more than 6 years

				prior to the date of the application for patent in the United States, in the

				case of a tree or vine, the invention was sold or otherwise disposed of to

				other persons in a foreign country, by or with the consent of the inventor or

				discoverer, or the successor in interest of the inventor or discoverer, for

				purposes of exploitation of the

				invention.

									.

					(c)Plant Patent

			 GrantSection 163 of title 35, United States Code, is

			 amended—

					(1)by striking

			 In the case and inserting the following:

						

							(a)In

				GeneralIn the case

							;

				and

					(2)by adding at the

			 end the following:

						

							(b)ApplicationSubsection

				(a) applies equally to—

								(1)any plant that is

				essentially derived from a protected plant, unless the protected plant is an

				essentially derived plant; and

								(2)any plant that is

				not clearly distinguishable from a protected

				plant.

								.

					(d)Conforming

			 AmendmentThe chapter analysis for chapter 15 of title 35, United

			 States Code is amended by striking the item relating to section 162 and

			 inserting the following:

					

						

							162. Description, claim,

				novelty.

						

						.

				(e)ApplicationThe

			 amendments made by this section apply to—

					(1)all applications

			 for plant patents filed on or after the date of enactment of this Act, or

			 pending on that date; and

					(2)in the case of

			 the amendments made by subsection (b), all plant patents in force on the date

			 of enactment of this Act.

					IVSPECIALTY CROP

			 RESEARCH AND GRANTS

			401.Transfer of

			 administration and funding of Office of Pest Management Policy

				(a)TransferThe

			 Secretary shall transfer the Office of Pest Management Policy of the Department

			 of Agriculture from the Agricultural Research Service to the Office of the

			 Secretary for administrative and funding purposes.

				(b)Authorization

			 of AppropriationsThere is authorized to be appropriated to the

			 Secretary for the activities of the Office of Pest Management Policy $5,000,000

			 for each fiscal year.

				402.National

			 specialty crops development initiative grant program

				(a)In

			 GeneralThe Secretary, acting through integrated competitive

			 grant programs administered by the Cooperative Research, Education, and

			 Extension Service, shall use $30,000,000 of funds of the Commodity Credit

			 Corporation for each of fiscal years 2007 through 2011 to support the National

			 Specialty Crop Development Initiative, a long-term program to improve

			 efficiency and competitiveness of specialty crop producers in the world

			 marketplace.

				(b)Use of

			 FundsThe Secretary, acting through the Agricultural Research

			 Service and the Cooperative Research, Education, and Extension Service, working

			 jointly with industry, shall use an appropriate amount of funds described in

			 subsection (a) to organize workshops to develop a comprehensive strategic plan

			 to address short-term, intermediate-term, and long-term needs in production

			 technology, marketing, product development, and food safety issues essential to

			 maintain a competitive specialty crop industry.

				403.Mechanized

			 harvesting for production and processing methodsThe Secretary shall authorize the

			 Administrator of the Agricultural Research Service and the Administrator of the

			 Cooperative State Research, Education, and Extension Service to conduct

			 research in the areas of mechanized harvesting and new production and

			 processing methods for specialty crops.

			VINVASIVE PEST

			 RESEARCH AND DISEASE RESPONSE

			501.Foreign

			 invasive pests and diseases

				(a)In

			 GeneralThe Secretary may conduct specific research—

					(1)to identify and

			 prioritize the harmful economic and health impact of foreign invasive pests and

			 diseases threatening the United States; and

					(2)to develop

			 corresponding eradication and control programs.

					(b)Authorization

			 of AppropriationsThere is authorized to be appropriated to carry

			 out this section $1,000,000.

				502.Emergency

			 response Fund

				(a)EstablishmentThere

			 is established in the Treasury of the United States a revolving fund, to be

			 known as the Invasive Pest and Disease Response Fund (referred

			 to in this section as the Fund), consisting of—

					(1)such amounts as

			 may be appropriated to the Fund; and

					(2)any proceeds

			 received by the Secretary as reimbursement for services provided by the

			 Secretary using amounts in the Fund.

					(b)AvailabilityAmounts

			 in the Fund shall remain available until expended.

				(c)Use of

			 FundOn request by the Secretary, the Secretary of the Treasury

			 shall transfer from the Fund to the Secretary of Agriculture such amounts as

			 the Secretary determines are necessary to support emergency eradication and

			 research activities of the Animal and Plant Health Inspection Service in

			 response to economic and health threats posed by invasive pests and disease to

			 agricultural commodities.

				(d)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Fund such funds as may be necessary to achieve a balance in the Fund of

			 $75,000,000 on October 1 of each fiscal year.

				503.Independent

			 scientific advice for Animal and Plant Health Inspection Service

				(a)FindingCongress

			 finds that the decision process at the Animal and Plant Health Inspection

			 Service with respect to requests to import specialty crops into the United

			 States, or export specialty crops from the United States, would have greater

			 credibility if the scientific analysis underlying the requests was subject to

			 independent scientific peer review.

				(b)Peer Review

			 Process

					(1)In

			 generalThe Secretary, acting through the Administrator of the

			 Animal and Plant Health Inspection Service, shall establish a process to obtain

			 independent advice and peer review on the scientific and technical aspects of

			 requests to import specialty crops into the United States or export specialty

			 crops from the United States, including the preparation of risk assessments and

			 the design of mitigation measures.

					(2)InitiationThe

			 independent review process shall be initiated at the request of the

			 Administrator.

					(c)QualificationsEach

			 person who participates in an independent scientific review panel under this

			 section shall be qualified by education, training, and experience to evaluate

			 scientific and technical information on matters subject to review.

				(d)Review

			 RequiredThe Administrator shall request an independent review of

			 the scientific and technical work product data that are used in connection with

			 policy guidance on, or in support of, a decision on—

					(1)any situation in

			 which there has been a request to export a specialty crop grown in the United

			 States to another country;

					(2)establishment of

			 the appropriate level of protection or level of negligible risk that will be

			 applicable to the consideration of a request for approval to import a specialty

			 crop from another country;

					(3)consideration of

			 the type (qualitative or quantitative) of risk assessment to conduct with

			 respect to a request for approval for the importation of a specialty crop into

			 the United States;

					(4)(A)the sufficiency, type,

			 and quality of data that should be submitted to the Administrator in

			 conjunction with a request to import a specialty crop into the United States

			 and to merit preparation of a risk assessment; and

						(B)following preparation of a risk

			 assessment, a review of—

							(i)the risk assessment, including the

			 assumptions and interpretation of the data used; and

							(ii)the mitigation measures designed

			 to address the plant pest and disease issues relevant to the request; or

							(5)situations in

			 which the Animal and Plant Health Inspection Service is considering permitting

			 an import from a country where—

						(A)multiple plant

			 pests are present in the growing regions;

						(B)both plant pests

			 and plant diseases are present in the growing regions; or

						(C)new information

			 or developments have become known which cast doubt on the scientific basis of

			 previous decisions.

						(e)Review

			 Process

					(1)In

			 generalTo facilitate review under this section, the

			 Administrator shall make available to the review panel all of the scientific

			 and technical information in the possession of the Animal and Plant Health

			 Inspection Service that is relevant to the matter to be reviewed.

					(2)Advice and

			 commentsNot later than a date specified by the Administrator,

			 the panel shall make available to the Administrator—

						(A)advice and

			 comments on the adequacy of the scientific and technical basis of the proposed

			 action; and

						(B)any pertinent

			 information in the possession of the panel.

						(f)Use of

			 Technical and Scientific Capabilities of Federal AgenciesIn

			 preparing advice and comments under subsection (e)(2)(A), a review panel may

			 make use of the technical and scientific capabilities of any Federal agency

			 having relevant expertise.

				(g)Committees and

			 Investigative PanelsThe Administrator may establish such

			 committees and panels as are necessary to carry out this section.

				(h)Authorization

			 of AppropriationsThere are authorized to be appropriated such

			 funds as are necessary to carry out this section.

				504.Food safety

			 initiatives

				(a)Initiative

			 AuthorizedThe Secretary may carry out a food safety education

			 program to educate the public and persons in the fresh produce industry

			 about—

					(1)scientifically

			 proven practices for reducing microbial pathogens on fresh produce; and

					(2)methods of

			 reducing the threat of cross-contamination of fresh produce through unsanitary

			 handling practices.

					(b)CooperationThe

			 Secretary may carry out the education program in cooperation with public and

			 private partners.

				(c)Authorization

			 of AppropriationsThere is authorized to be appropriated to the

			 Secretary to carry out this section $1,000,000.

				505.Clean plant

			 network

				(a)In

			 generalThe Secretary shall establish a program to be known as

			 the National Clean Plant Network (referred to in this section as

			 the Program).

				(b)RequirementsUnder

			 the Program, the Secretary shall establish a network of clean plant centers for

			 diagnostic and pathogen elimination services to—

					(1)produce clean

			 propagative plant material; and

					(2)maintain blocks

			 of pathogen-tested plant material in sites located throughout the United

			 States.

					(c)Availability of

			 clean plant source materialClean plant source material may be

			 made available to—

					(1)a State for a

			 certified plant program of the State; and

					(2)private nurseries

			 and growers.

					(d)Consultation

			 and collaborationIn carrying out the Program, the Secretary

			 shall—

					(1)consult with

			 State departments of agriculture and land grant universities; and

					(2)to the extent

			 practicable and with input from the appropriate State officials and industry

			 representatives, use existing Federal or State facilities to serve as clean

			 plant centers.

					(e)FundingThe

			 Secretary shall use $5,000,000 each year of funds of the Commodity Credit

			 Corporation to carry out the Program.

				VICONSERVATION

			601.Elimination of

			 limitation on adjusted gross income from eligibility requirements for

			 environmental quality incentives programSection 1001D(b)(2)(C) of the Food Security

			 Act of 1985 (7 U.S.C. 1308–3a(b)(2)(C)) is amended by inserting (other

			 than the program under chapter 4 of subtitle D of that title) after

			 of this Act.

			602.Sustainability

			 practices

				(a)Encouragement

			 of Voluntary Sustainability Practices GuidelinesIn administering

			 this Act and the amendments made by this Act, the Secretary shall encourage the

			 development of voluntary sustainable practices guidelines for producers and

			 processors of specialty crops, including provisions that—

					(1)enhance

			 producer-to-producer and processor-to-processor education about—

						(A)the importance of

			 sustainable practices; and

						(B)how

			 self-governance will enhance the economic viability and future of the specialty

			 crop community; and

						(2)demonstrate that

			 working closely with neighbors, communities, and other stakeholders to maintain

			 an open dialogue can address concerns, enhance mutual respect, and accelerate

			 results.

					(b)Priority in

			 Eligibility for Conservation ProgramsIn establishing eligibility

			 for participation in conservation programs administered by the Secretary, the

			 Secretary may give priority to specialty crop producers that follow the

			 sustainability guidelines.

				

